CONCURRING OPINION OF
PERRY, J.
The assessment of $100,000 was based solely on the fact that the tax-payer offered to sell to the Territory his two thirds of the water rights for that sum and that a large number of the *519legislators, both, in tbe Senate and in tbe House of Representatives, voted in favor of tbe passage of a bill providing for tbe purchase of all the water rights for $150,000. A number of reports or letters from experts, addressed to Booth and submitted to tbe legislature concerning tbe quantity and quality of the water in question and the altitude at which the springs are situated and a petition from citizens requesting the legislature to acquire the water rights for “such sum as shall be satisfactory” to the owners “and just to the government”, received in evidence by the Tax Court, are also relied upon to a certain extent, but, assuming that they were admissible in evidence as admissions by Booth of those facts, they are of no practical value in the consideration of the inquiry as to the cash value of the rights.
Booth’s offer to sell was not accepted by the Territory. It is immaterial in this connection that the bill failed to pass by one vote only. There was no agreement by the Territory to purchase for $150,000 or for any other sum. That one offers to sell property at a certain price, while it may be strong evidence that the value of the property is not greater than the amount named, is at best extremely weak evidence that the value is as much as that amount. Owners often ask for their property more than' it is reasonably worth, sometimes in good faith; but in the absence of an acceptance at the price named, the mere asking is not an indication of what the property will bring if sold. ¡ >
The contention that the fact that certain members of the two legislative bodies voted in favor of the measure referred to is evidence of the opinions of those members that Booth’s water rights, two thirds of the whole, were of the value of $100,000, cannot be sustained. If the evidence showing the action of the legislators was admissible at all, the most that it shows is that those members were of the opinion that the rights, if all could be acquired so as to give the Territory the right to the continuous flow of all the water, were, together with the rights of way for pipe lines, etc., of the value of $150,000; but this does not *520tend to show that they were of tbe opinion that Booth’s rights alone, which, as above shown, were not of a continuous flow, were of the value of $100,000, even though, if they could be altered to a continuous right, they would be the equivalent, as to quantity of water, of two thirds of the whole. The evidence, however, was not, in my opinion, admissible. There was no opportunity for cross-examining the legislators. IJpon what knowledge or information or facts were their opinions based? Were they based upon the opinions of others? What weight were the opinions of the members entitled to? Was the sum of $150,000 named in the bill because that was believed to be the full cash value of the water rights or because, the full cash value being admittedly less, considerations of public policy were nevertheless deemed to justify or require the purchase? These are material questions with reference to which the legislators were not subjected to cross-examination.
There is no other evidence, nor is it even claimed that there is any, tending to show that Booth’s water rights are of any value greater than that included in the valuation of the thirty-five parcels of land to which they are appurtenant. The Tax Court found that, tested by the full cash value, the assessments of those parcels, inclusive of the water rights, are fair and even high. Conjecture need not be resorted to in order to ascertain the correctness of that finding. Booth testified that the valuations returned by him were based on the rental value of the parcels as wet lands. Not only is that evidence undisputed, but the assessor himself testified that his assessments also were based on the revenue and productiveness of the lands as wet lands and on the value of neighboring property of the same character.
The opinion of the Chief Justice, except as modified in the foregoing, I concur in.